Citation Nr: 1430160	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  95-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory/lung disorder as a chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active duty service from September 1969 to April 1971, and from September 1990 to May 1991.  He served in the Southwest Asia Theater of operations from November 6, 1990 to April 16, 1991.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 1996, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In March 1997, the Board remanded this matter for further development.  The claim was subsequently amended to include service connection for lung disability as the result of an undiagnosed illness. 

In September 1998, the Board denied service connection for a lung disorder on a direct basis, and remanded the issue of entitlement to service connection for a chronic disorder manifested by shortness of breath due to an undiagnosed illness, claimed as secondary to Persian Gulf War service, for further development.  In February 2000, the Board denied service connection for a respiratory/lung disorder as a chronic disability resulting from an undiagnosed illness. 

The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a December 2000 Order, the Court granted a December 2000 Joint Motion for Remand and Motion for Stay of Proceedings, vacated the February 2000 Board decision and remanded the case to the Board for further action.  

In October 2001, the Board remanded the claim for additional development.  In July 2002, the Board undertook additional development in this matter under regulation then in effect.  In June 2003, the Board again remanded the matter for RO initial review of additional evidence.  Thereafter, in April 2004, the Board denied service connection for a respiratory/lung disorder as a chronic disability resulting from an undiagnosed illness.

The Veteran appealed both the September 1998 Board decision which denied service connection for a respiratory/lung disorder on a direct basis and the April 2004 Board decision which denied the claim as a chronic disability resulting from an undiagnosed illness to the Court.  In a November 2005 Memorandum Decision, the Court affirmed the Board's April 2004 decision and held that it did not have jurisdiction to review the September 1998 Board decision that denied the Veteran disability compensation on a direct basis.  

The Veteran appealed the November 2005 Court decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  By a March 2008 Order, the Federal Circuit vacated November 2005 decision of the Court and remanded the matter for reconsideration.  In October 2009, the Court vacated the Board's April 2004 decision and remanded the Veteran's claim for presumptive service connection for an undiagnosed chronic condition alleged to be the result of service in the Persian Gulf under 38 U.S.C. § 1117 for further proceedings.  The Court also dismissed the Veteran's appeal as to the matter finally decided in the September 1998 Board decision for lack of jurisdiction.  In February 2011, the Federal Circuit affirmed the Court's holding that the September 1998 denied claim was properly dismissed for lack of jurisdiction.  

Thereafter, by an October 2011 order, the Supreme Court of the United States (Supreme Court) granted the Veteran's petition for certiorari, vacated the decision of the Federal Circuit and remanded the matter for further consideration.  Accordingly, the Federal Circuit reinstated the appeal in January 2012.  In April 2012, the Federal Circuit vacated the Court's decision (because the Court erroneously treated the appeal deadline as jurisdictional) and remanded for further proceedings.  

In August 2012, the Court modified the October 2009 decision to reflect that (1) the 120-day deadline is nonjurisdictional but nevertheless an important procedural rule subject to equitable tolling, not argued in this case; (2) the nonjurisdictional nature of the 120-day rule does not alter the Court's holding that the 1998 Board decision was final on the matter of entitlement to service connection for a lung disorder on a direct basis under 38 C.F.R. § 1110; and (3) dismissal of the April 2004 appeal as to the 1998 Board decision was appropriate.  In October 2013, the Federal Circuit affirmed the Court's dismissal of the April 2004 appeal of the September 1998 Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 1996 the appellant testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In May 2014 the appellant was informed of this fact and of his right to another hearing.  He responded that he desired to attend a hearing before another Veterans Law Judge via videoconference at his local RO.  

Because videoconference hearings (as well Travel Board as hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) at the RO pursuant to his May 2014 request.  The RO should notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

